Citation Nr: 1038863	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  07-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1957 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Board notes that a claim for service connection for bilateral 
hearing loss was previously denied by a June 2002 rating 
decision, which became final when the Veteran failed to file a 
substantive appeal following the issuance of a December 2002 
statement of the case.  However, subsequent to that 
determination, additional service treatment records were 
received, and such records are relevant to this claim.  Thus, in 
accordance with 38 C.F.R. § 3.156(c)(1) (2010), this claim will 
now be reconsidered on the merits.  Accordingly, the Board has 
characterized this issue as listed on the title page.


FINDINGS OF FACT

1.  Left ear hearing loss was not shown in service or for many 
years thereafter, and the most probative evidence fails to link 
the current disorder to service.

2.  Hearing loss for VA purposes is not currently shown in the 
right ear.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303, 3.307, 3.309, 3.385 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2010).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2006 letter issued prior to the decision 
on appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate his claim for 
service connection, as well as what information and evidence must 
be submitted by the Veteran and what information and evidence 
will be obtained by VA.  This letter also advised the Veteran of 
how disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any effect 
on the case or to cause injury to the Veteran.  Therefore, any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000, 
and 4000 Hertz is 40 decibels or greater; the auditory thresholds 
for at least three of these frequencies are 26 decibels or 
greater; or 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385 (2010).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has bilateral hearing loss related 
to noise exposure in service.  Specifically, the Veteran has 
alleged that he was exposed to noise in service from engines, 
heavy machinery, gunfire, aircraft, and exploding mortars.  His 
DD Form 214 reflects that his military occupational specialty was 
a postal clerk, and also shows that he received a Combat Action 
Ribbon.  Therefore, the Board notes the potential applicability 
of 38 U.S.C.A. § 1154(b).  That statute states that for any 
veteran who has engaged in combat with the enemy in active 
service during a period of war, satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions, 
or hardships of such service, even though there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 2002).

The Veteran's service treatment records are negative for any 
complaints, findings, or treatment of hearing loss in either ear.  
Whispered voice tests conducted in May 1960, May 1966, and 
October 1969 all showed normal hearing bilaterally, and his ears 
were also evaluated as normal on those occasions.  On an October 
1969 report of medical history, the Veteran indicated that he had 
never had any ear trouble or hearing loss.

Following his discharge from active service, the Veteran 
underwent a VA medical examination in October 1988.  On that 
occasion, he complained of tinnitus in his right ear, but it was 
noted that audiograms in his chart showed normal hearing.  An 
impression was rendered of subjective tinnitus in his right ear 
with no history of hearing loss.

Private treatment records dated from September 1998 through 
August 1999 document the diagnosis of a left acoustic neuroma for 
the Veteran and the three surgeries he subsequently underwent to 
remove it.  In September 1998, an MRI of the Veteran's brain 
revealed findings consistent with a left acoustic neuroma.  In 
October 1998, he complained of the onset of tinnitus in his left 
ear, along with a vague sensation of pressure that had been 
developing in the left occipital region as well as "muffled 
hearing" when listening to the telephone with his left ear.  An 
accompanying audiogram revealed an asymmetric sensorineural 
hearing loss in 
his left ear at high frequencies with 100 percent speech 
discrimination.  He was diagnosed with a presumed left vestibular 
schwannoma.  In November 1998, it 
was noted that an accompanying audiogram had revealed left high 
frequency sensorineural hearing loss with 90 percent speech 
discrimination, and it was also noted that he had normal hearing 
in the contralateral right ear.  In December 1998, the Veteran 
reported noticing some ringing in his left ear and decreased 
hearing about three to four months prior, and surgery was 
recommended to remove the 
left acoustic neuroma.  In January 1999, it was noted that the 
risk to his hearing 
was discussed with the Veteran prior to surgery.  Later in 
January 1999, the 
Veteran underwent a left-sided posterior fossa craniotomy with 
subcapsular removal of the acoustic schwannoma.  In February 
1999, the Veteran reported that his hearing in the left ear 
sounded "jumbled up," but an accompanying audiogram revealed 
only slight hearing decreases in the left ear.  In June 1999, it 
was noted 
that complications had arisen requiring a second surgery which 
would sacrifice 
the Veteran's remaining hearing in the left ear.  In July 1999, 
an MRI of the Veteran's brain revealed an area of enhancement in 
the left intracanalicular area representing residual acoustic 
schwannoma.  Later in July 1999, he underwent a translabyrinthine 
resection of the residual acoustic neuroma.  In August 1999, the 
Veteran underwent a revision craniotomy to repair a cerebrospinal 
fluid leak.

VA treatment records dated from February 2000 through March 2006 
document the Veteran's ongoing treatment.  In June 2000, an 
audiogram revealed no hearing in his left ear, puretone 
thresholds in the right ear ranging from 5 to 25 at 500 to 4000 
Hertz, and speech discrimination at 96 percent for the right ear.  
In December 2000, it was noted that the Veteran was completely 
deaf in his left ear subsequent to his left acoustic neuroma 
surgery in 1999.  In March 2001, an audiogram revealed no hearing 
in his left ear, puretone thresholds in the right ear ranging 
from 0 to 25 at 500 to 4000 Hertz, and speech discrimination at 
92 percent for the right ear.  In April 2001, the Veteran 
received hearing aids for both of his ears.  In December 2001, it 
was noted that he had loss of hearing on the left secondary to 
acoustic neuroma surgery.

In January 2005, it was noted that the Veteran's hearing ability 
was normal 
to whispered voice.  In February 2005, he reported serving for 31 
years in the military, with his initial six years in infantry and 
the remaining years as a mail 
clerk and inspector.  The Veteran also reported that he 
appropriately used 
hearing protective devices during his civilian work in 
landscaping as well as 
with recreational shooting.  An accompanying audiogram in 
February 2005 revealed puretone thresholds in the right ear 
measuring 35 at 4000 Hertz and ranging from 10 to 25 in the other 
frequencies from 500 to 3000 Hertz, and speech discrimination at 
96 percent for the right ear.  (His left ear was not tested due 
to loss of acoustic nerve.)  In March 2005, during a hearing aid 
measurement, the Veteran indicated no subjective awareness of 
change in hearing capacity since his last audiology evaluation.  
In August 2005 and March 2006, it was noted that his hearing 
ability was normal to whispered voice.

The Veteran underwent a VA audiological examination in July 2006.  
On that occasion, he reported having a history of military noise 
exposure from infantry, artillery, aircraft, and mines, and also 
denied civilian noise exposure without hearing protection.  It 
was noted that he had an acoustic neuroma removed from his left 
ear in 1999 with two subsequent revisions.  An accompanying 
audiogram in July 2006 revealed puretone thresholds in the right 
ear measuring 35 at 4000 Hertz and ranging from 10 to 25 in the 
other frequencies from 500 to 3000 Hertz, and speech 
discrimination at 94 percent for the right ear.  (His left ear 
was not tested.)

With regard to the Veteran's left ear, the evidence of record 
reflects that he did not complain of left ear hearing loss until 
1998, more than 10 years after his discharge from active service.  
Private treatment records reflect that such complaints led to a 
diagnosis of a left acoustic neuroma in September 1998, and that 
he underwent surgery to remove this neuroma in January 1999, July 
1999, and August 1999.  Significantly, the risk to his hearing 
was discussed with the Veteran prior to his January 1999 surgery, 
and in June 1999 it was noted that the second surgery would 
sacrifice the remaining hearing in his left ear.  Thereafter, VA 
treatment records document no remaining hearing in his left ear, 
noted to be secondary to his left acoustic neuroma surgery and 
resultant loss of acoustic nerve in that ear.

With regard to the Veteran's right ear, Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  See 38 
U.S.C.A. §§ 1110, 1131.  In the absence of proof of present 
disability, there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Here, the Board acknowledges 
that the Veteran began wearing a hearing aid in his right ear in 
April 2001 based on the results of a March 2001 audiogram and a 
speech discrimination score of 92 percent for the right ear.  
However, this March 2001 report is not indicative of the current 
presence of hearing loss.  Since his current claim was filed in 
May 2006, the findings on all reliable VA audiometric testing 
have failed to reveal that the Veteran currently has a right ear 
hearing loss disability consistent with 38 C.F.R. § 3.385 (2010).  
Thus, service connection for right ear hearing loss must be 
denied.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding a 
bilateral hearing loss disability.  The Veteran does not contend, 
and the medical evidence of record does not show, that bilateral 
hearing loss was present in service.  To the extent the Veteran 
contends his current hearing loss is due to noise exposure in 
service, the Veteran, as a lay person, is not competent to opine 
on matters requiring medical expertise, such as the diagnosis or 
etiology of hearing loss.  See Espiritu, 2 Vet. App. at 494-5; 
see also Jandreau, 492 F.3d at 1376-77 (noting general competence 
to testify as to symptoms but not to provide medical diagnosis).

Despite the applicability of 38 U.S.C.A. § 1154(b) in the current 
case, the Board notes that section 1154(b) only serves to lighten 
the evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some remote 
injury or disease of active service.  See Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 138 (1997) ("[s]ection 1154(b) provides 
a factual basis upon which a determination can be made that a 
particular disease or injury was incurred or aggravated in 
service but not a basis to link etiologically the condition in 
service to the current condition").  Thus, in the absence of 
competent evidence linking his left ear hearing loss to service, 
there is no basis on which service connection can be established.

The Board acknowledges that while a VA examination was conducted, 
a VA opinion was not requested or provided.  However, there is no 
evidence of left ear hearing loss in service or for more than 10 
years after the Veteran's discharge from service.  Furthermore, 
the competent evidence of record consistently establishes that 
his current left ear hearing loss is the result of his 1999 
surgery to remove the left acoustic neuroma.  In this regard, the 
record does not contain any competent evidence to suggest a 
possible association between his left ear hearing loss and 
service.  With respect to the right ear, the current evidence 
does not reflect hearing loss disability.  Thus, under these 
circumstances, there is no duty to obtain a medical opinion.  
38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the preponderance of the competent 
and probative evidence indicates that left ear hearing loss was 
not shown in service or for many years thereafter, and has not 
been shown by competent medical evidence to be etiologically 
related to his active service.  Furthermore, the competent 
evidence of record fails to reflect hearing loss for VA purposes 
in the right ear.  Accordingly, service connection for bilateral 
hearing loss is not warranted on any basis.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


